Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 07/06/2022 has been entered. Claims 1, 8, 10, and 22-25  are amended. Claims 1-27 are pending in the application. 


Response to Arguments

Claim Rejections - 35 USC § 102
Regarding independent claim 1, Applicant argues that “As amended, claim 1 requires the limitations of "the data block is decided to be stored in the front-end cache or not based on a first condition, the first condition includes whether a type of scan is a table full scan or an index scan". These limitations are not taught or suggest by the cited reference.”

Regarding independent claims 22 , Applicant argues that “ Luniewksi describes a front-end server having a front-end cache that is matched by the creation of a shadow cache on a back-end server. [0013]. Data changes to the shadow cache are replicated to the front-end cache. Data blocks from the shadow cache appear to be stored on the front end cache in response to changes to the shadow cache. Luniewksi is directed to maintaining the front-end cache as a mirror of the shadow cache, which itself works to stay updated with the data sources 44-46. [0034]-[0037].  Luniewksi fails to contemplate updating the shadow cache in response to changes to the front-end cache, but rather updates the shadow cache in response to changes to the data sources and then mirrors those updates to the shadow cache to the front-end cache. [0037]-[0040]. The Office argues that Altinel teaches a database query optimizer in column 3, line 46. The optimizer described in Altinel decides whether to query a local database cache or a remote backend database server. For example, if existing content in the local database cache is insufficient to fully provide results for a query, the query is transparently routed to and executed against an appropriate backend database table. See c. 3, 11. 46-54. However, Altinel fails to disclose that the optimizer decides if the data block is to be stored in the front-end cache or not based on a first condition that includes whether a type of scan is a table full scan or an index scan. Further, there is no motivation to modify the system of Luniewksi with the teachings of Altinel as proposed by the Office. Because the front-end cache mirrors that in the back-end cache in Luniewksi, there is no need to search for a file on the front-end cache based on a request from the back-end server and the addition of the adaptive query functionality described in Altinel is unnecessary. Thus, the Office's argument concerning any motivation to combine the references is unsupported. “
Rejection of claims 1 and 22 have been withdrawn in response to applicant's amendments. In response, Examiner relies on a new combination of references. 
   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khona (US 9,043,555 Bl) in view of Park (US 10,949,424 B2)


   Regarding claim 1, Khona discloses: A back-end node for a cloud database system comprising: a communication unit; (column 2, line 59-62- Client-side 102 of system 100 in FIG. 1 has a virtualization client 108, an email client 104 and may include many other clients as well. These clients communicate across network 106 to server-side 104.) a back-end cache storing buffer cache data and metadata information, wherein the buffer cache data and the metadata information correspond with a data block stored in the database system;   (Khona , Fig. 1, buffer cache 132 in storage server (corresponding to a “back-end ”); column 7, line 11- storage server wants to cache the data block in buffer cache; column 7, line 50- a new buffer from buffer cache to hold the data block and metadata from the filesystem; column 5, line 1- Each indirect block 206 and data block 208 has appended to it metadata describing the respective block; column 2, line 11- to load a requested data block from the file into the buffer cache) 
and a processor; (column 10, line 35- Storage server 600 includes.., a processor/core complex 606)
 wherein the metadata information includes information of a front-end node which stores the metadata block in its front-end cache.  (Khona, column 3, line 44-56- For example, each storage server in system 100 can be implemented with multiple distributed storage servers. It can also include a physically separate network module (e.g., "N-module") and disk module (e.g., "D-module") (not shown), which communicate with other storage servers over an external interconnect. The N-module acts as a front-end of the storage server, exporting services to clients; and the D-module acts as the back-end, managing and implementing a parity declustered distribution of a RAID organization on the underlying storage of the storage server. The N-module and D-module can be contained in separate housings and communicate with each other via network connections; column 7, line 50- a new buffer from buffer cache to hold the data block and metadata from the filesystem;  column 6, line 31- Additional details and metadata on the cached buffers may be included in buffer headers 242a, 244a, 246a, 248a respectively;  column 4, line 65- Normally, the user buffer tree 207 can be used to locate data blocks in a file responsive to client initiated read or write requests. In this example, user buffer tree 207 in FIG. 2A includes file reference pointer202 (inode) one or more indirect blocks 206 and one or more data blocks 208. Each indirect block 206 and data block 208 has appended to it metadata describing the respective block; column 5, line 53- Metadata in user buffer tree 207 further includes context information for the block generated by the file system including the file block number (FBN) 216, inode number 218 and generation number 220;)
    However Khona does not clearly disclose: 
 and wherein the data block is decided to be stored in the front-end cache or not based on a first condition, the first condition includes whether a type of scan is a table full scan or an index scan.  
   However Park discloses: 
and wherein the data block is decided to be stored in the front-end cache or not based on a first condition, the first condition includes whether a type of scan is a table full scan or an index scan.  (Park, column 12, line 19-  when a bind peeking technique which is a technique in the related art is used, all execution plans may be fixedly determined as a value of a bind parameter which is first input. Under the assumption, in a case where the value of the bind parameter indicates that the gender is female, index scanning may be performed and in a case where the value of the bind parameter indicates that the gender is male, full scan may be performed; column 10, line 21- The first optimizer 405 may perform compiling optimization which is irrespective of the SQL. The first optimizer 405 performs at least one of the data flow analysis and the inter procedural analysis for the received query to obtain the range information for the bind parameter. The first optimizer 405 may obtain static value information for the bind parameter included in the query through the analyses; column 9, lines 49-67- The storage module 305 may store predetermined data stored in relation with execution of the task by the database server 120. The storage module 305 may manage or store a predetermined request related with processing of the data. For example, the storage module 305 may determine to store the data and the index table. Further, the storage module 305 may determine the storage locations for the data and/or the index table …Further, the storage module 305 may store a query processing result executed with respect to the execution plane according to the second compiling result. )
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona with the teaching of Park to achieve efficient optimization of a database application and also to prevent performance degradation in optimizing the database application, (Park, column 2, lines 35-39) and also to create an optimized execution plan for processing the query more efficiently, (Park, column 2, lines 27-28). 

  Regarding claim 2, Khona in view of Park discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: wherein the back-end cache further comprises a buffer header corresponding to the buffer cache data, and the buffer header includes the metadata information.  (Khona -column 6, line 31- Additional details and metadata on the cached buffers may be included in buffer headers 242a, 244a, 246a, 248a respectively.)


  Regarding claim 3, Khona in view of Park discloses all of the features with respect to claim 1 as outlined above. Claim 3 further recites: wherein the back-end cache further comprises a buffer header corresponding to the buffer cache data, and the metadata information shares the same search structure with the buffer cache data. (Khona –Fig. 2B; column 6, line 31- Additional details and metadata on the cached buffers may be included in buffer headers 242a, 244a, 246a, 248a respectively; column 6, line 63- Buffer header 242b and buffer header 242c were generated so they could each share data block loaded in buffer 242; column 5, line 3- File reference pointer 202 ( also referred to as an "inode") is an elementary data structure used in almost all filesystems to organize data blocks and related metadata; column 4, line 63- Normally, the user buffer tree  (corresponding to “search structure) 207 can be used to locate data blocks in a file responsive to client initiated read or write requests. In this example, user buffer tree 207 in FIG. 2A includes file reference pointer202 (inode) one or more indirect blocks 206 and one or more data blocks 208. Each indirect block 206 and data block 208 has appended to it metadata describing the respective block.)


   Regarding claim 4, Khona in view of Park discloses all of the features with respect to claim 3 as outlined above. Claim 4 further recites: wherein the buffer header and the metadata information share the search structure by: being stored in the back-end cache using same hash function;  having the same input value for the hash function related to the buffer header and the metadata information;  (Khona, Fig. 2B; column 6, line 65- buffer header 248b and buffer header 248c were also created when the requested data block hash matched another entry in the data block address hash table 240; column 6, line 17- uses a file reference pointer (inode) and offset as indicated in a file block number (FBN) for the requested data block…line 22- To expedite this process, it is useful to create a file reference pointer hash table 238 with a hash of the file reference pointer and FBN (corresponding to “metadata”) for each data block already loaded 25 in buffer cache…line 27- Conversely ,matching a hash entry in file reference pointer table 238 indicates a recently cached copy of the requested block is in one of buffer 242, buffer 244, buffer 246 or buffer 248. column 6, lines 54-67, e.g. line 56- The resulting hash of the requested data block is compared against a data block address hash table 240 having similar entries for each data block address in buffer cache…line 63- Buffer header 242b and buffer header 242c were generated so they could each share data block loaded in buffer 242.)
and the space in which the buffer header and the metadata information are stored - 53 -within the search structure, (Khona, Fig. 2B; column 7, line 34- the buffer and buffer metadata from buffer cache holding the block matching the offset from the file reference pointer; column 4, line 65- Normally, the user buffer tree 207 can be used to locate data blocks in a file responsive to client initiated read or write requests. In this example, user buffer tree 207 in FIG. 2A includes file reference pointer202 (inode) one or more indirect blocks 206 and one or more data blocks 208. Each indirect block 206 and data block 208 has appended to it metadata describing the respective block; column 6, line 22- To expedite this process, it is useful to create a file reference pointer hash table 238) 
 and the result value attained from inputting the input value to the hash function being related.  (Khona, Fig. 2B; column 6, line 65- buffer header 248b and buffer header 248c were also created when the requested data block hash matched another entry in the data block address hash table 240; column 6, line 17- uses a file reference pointer (inode) and offset as indicated in a file block number (FBN) for the requested data block…line 22- To expedite this process, it is useful to create a file reference pointer hash table 238 with a hash of the file reference pointer and FBN (corresponding to “metadata”) for each data block already loaded 25 in buffer cache…line 27- Conversely ,matching a hash entry in file reference pointer table 238 indicates a recently cached copy of the requested block is in one of buffer 242, buffer 244, buffer 246 or buffer 248. Additional details and metadata on the cached buffers may be included in buffer headers 242a, 244a, 246a, 248a respectively; column 6, lines 54-67, e.g. line 56- The resulting hash of the requested data block is compared against a data block address hash table 240 having similar entries for each data block address in buffer cache…line 63- Buffer header 242b and buffer header 242c were generated so they could each share data block loaded in buffer 242.)


  Regarding claim 5, Khona in view of Park discloses all of the features with respect to claim 1 as outlined above. Claim 5 further recites: wherein the metadata information includes one of the following: a bitmap, a node ID information in the form of an array or a pointer indicating the node ID information expressed as B+ Tree in the shared memory space.   (Khona, column 5, line 53- Metadata in user buffer tree 207 further includes context information for the block generated by the file system including the file block number (FBN) 216, inode number 218 and generation number 220; Fig.2B; column 4, line 63- Normally, the user buffer tree   207 can be used to locate data blocks in a file responsive to client initiated read or write requests. In this example, user buffer tree 207 in FIG. 2A includes file reference pointer202 (inode) one or more indirect blocks 206 and one or more data blocks 208. Each indirect block 206 and data block 208 has appended to it metadata describing the respective block.)

   Regarding claim 11, Khona in view of Park discloses all of the features with respect to claim 1 as outlined above. Claim 11 further recites: wherein the processor: searches second metadata information when the communication unit receives - 55 -an update request on a second data block from the first front-end node, (Khona, column 10, line 1- receives a request to modify a sharable data block located in buffer cache according to an offset to a file reference pointer.; column 6, line 17- one approach uses a file reference pointer (inode) and offset as indicated in a file block number (FBN) for the requested data block; column 5, lines 53-60, Metadata in user buffer tree 207 further includes.. file block number (FBN)) 
and conducts update on the second data block with reference to the second metadata information.  (Khona, column 10, line 6- If this is the case, the sharable data block in buffer cache is referenced according to a file block offset from the file reference pointer and modified as requested. (506))



   Regarding claim 12, Khona in view of Park discloses all of the features with respect to claim 11 as outlined above. Claim 12 further recites: wherein the processor: searches first sharing information on the second data block included in the second metadata information when the second metadata information exists in the back- end cache, wherein the first sharing information on the second data block indicates that the second data block has been stored in the first front-end node; (Khona , column 4, line 58- FIG. 2A is a schematic block diagram overview of the structures in a filesystem and the organization of deduplicated blocks on a storage device. A user file buffer tree 207 (also referred to as a "user buffer tree") lays out the underlying organization of a file, metadata and the physical location of underlying data blocks; column 6, line 58- A match indicates that the requested data block is already in buffer cache and the corresponding buffer should be shared; column 5, line 29- Referring to FIG. 2A, the meta data as illustrated includes a checksum 210 for the block, a disk block number (DBN) 212 for the particular block and an embedded checksum 214 for the metadata field itself. In a conventional file system the DBN 212 may represent a physical data block address identifying a physical location where the block is located on disk.)  receives the second data block from the first front-end node through the communication unit; stores the second data block to the back-end cache; (Khona, column 9, line 1- a process sharing a data block in buffer cache would receive its own copy of the shared data block prior to writing over or modifying the data; Fig. 5, item 510 “Allocate A New Buffer From Buffer Cache To Hold A Copy Of The Sharable Data Block & Metadata”; column 7, line 10- Typically, these associated operations are invoked when there is a request for a data block in a file and a storage server wants to cache the data block in buffer cache; column 3, line 50- The N-module acts as a front-end of the storage server, exporting services to clients; and the D-module acts as the back-end, )
 and conducts updates on the second data block.  (Khona, column 10, line 27-Once a copy is made, modifications are made to the copy of the sharable data block identified in buffer cache identified by an offset to the file reference pointer; column 10, line 6- If this is the case, the sharable data block in buffer cache is referenced according to a file block offset from the file reference pointer and modified as requested. (506))

  Regarding claim 15, Khona in view of Park discloses all of the features with respect to claim 11 as outlined above. Claim 15 further recites: wherein the processor conducts updates on the second data block, when the second metadata information does not exist.  (Khona, Fig. 5, items 504, 506, 508- item 504 “more than one reference made to sharable data block in buffer cache?”, NO , Item 506 “modify sharable data block identified in buffer cache according to a FRP& file block offset”; column 10, line 27-Once a copy is made, modifications are made to the copy of the sharable data block identified in buffer cache identified by an offset to the file reference pointer; column 7, line 1- A share count associated with each buffer 242 and buffer 248 keeps track of the number of references being made to the buffers in buffer cache.)

Claims 6-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khona (US 9,043,555 Bl) in view of Park (US 10,949,424 B2) in further view of YOON (US 2015/0248350)
  Regarding claim 6, Khona in view of Park discloses all of the features with respect to claim 1 as outlined above. Claim 6 further recites: wherein the processor:  searches at least either one of the first buffer cache data or the first metadata information in the back-end cache when receiving a request to send a first data block from a first front-end node through the communication unit; (Khona, column 6, line 15- The first comparison checks if the requested data block and associated file were recently loaded into buffer cache. To determine this, one approach uses a file reference pointer (inode) and offset as indicated in a file block number (FBN) for the requested data block; column 7, line 10- when there is a request for a data block in a file and a storage server wants to cache the data block in buffer cache; column 3, line 26- Communications between storage server 118 and virtualization client 108 is typically embodied as packets sent over the computer network; column 3, line 44-56- For example, each storage server in system 100 can be implemented with multiple distributed storage servers. It can also include a physically separate network module (e.g., "N-module") and disk module (e.g., "D-module") (not shown), which communicate with other storage servers over an external interconnect. The N-module acts as a front-end of the storage server, exporting services to clients; and the D-module acts as the back-end, managing and implementing a parity declustered distribution of a RAID organization on the underlying storage of the storage server. The N-module and D-module can be contained in separate housings and communicate with each other via network connections.)
send the first data block to the first front- end node based on at least either one of the first buffer cache data or the first metadata information when the first buffer cache data is searched or a sharing information exists on the searched first meta data information; (Khona, column 6, line 17- To determine this, one approach uses a file reference pointer (inode) and offset as indicated in a file block number (FBN) for the requested data block. This combination for the requested data block is compared against the file reference pointer and offset associated with each data block already in buffer cache. To expedite this process, it is useful to create a file reference pointer hash table 238 with a hash of the file reference pointer and FBN for each data block already loaded in buffer cache. If the hash of file reference pointer and FBN for the requested data block does not match a hash table entry then the file and data block were not recently cached.)
and stores the first sharing information on the first data block to the first metadata information, wherein the first sharing information on the first data block is information which indicates that the first data block is stored on the first front-end node. (Khona, column 5, line 29- Referring to FIG. 2A, the meta data as illustrated includes a checksum 210 for the block, a disk block number (DBN) 212 for the particular block and an embedded checksum 214 for the metadata field itself. In a conventional file system the DBN 212 may represent a physical data block address identifying a physical location where the block is located on disk; column 4, line 58- FIG. 2A is a schematic block diagram overview of the structures in a filesystem and the organization of deduplicated blocks on a storage device. A user file buffer tree 207 (also referred to as a "user buffer tree") lays out the underlying organization of a file, metadata and the physical location of underlying data blocks; column 8, line 53- a new buffer header with the sharable data block matching the data block fingerprint. (322) For example, the new buffer header contains metadata for the process or thread using the sharable data block in buffer cache. This metadata may include information such as an inode of the file using the sharable data block or other information.)
   However Khona in view of Park does not clearly disclose:
controls the communication unit to send the first data block to the first front- end node
   However YOON discloses: 
controls the communication unit to send the first data block to the first front- end node  (YOON [0011], line - a distributed cache calculation controlling unit, upon receipt of a request for particular cache data that is dispersedly stored in the plurality of nodes from any application, configured to identify the location of the requested particular cache data in a way of referring the cache distribution state view and to retrieve the requested cache data from the other nodes having the requested cache data or the local cache to provide it to the application. [0013] Further, the distributed cache calculation controlling unit may be configured to: when the requested cache data is stored in the local cache, retrieve the requested cache data from the local cache to provide it to the application; and when the requested cache data is stored in the other nodes, request the node to send the cache data through the communication with it, receive the cache data from the node, and provide the cache data to the application.) 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of YOON to manage caches in a cache distributed environment that is capable of minimizing the network and disk accesses and improving the network processing efficiency (YOON, [0010], line 2)

 
  Regarding claim 7, Khona in view of Park in view of YOON discloses all of the features with respect to claim 6 as outlined above. Claim 6 further recites: wherein the processor: searches second sharing information on the first data block included in the first metadata information when the sharing information exists in the first metadata information, wherein the second sharing information on the first data block indicates that the first data block is stored on a second front-end node;  (Khona , Fig. 2B;  column 5, line 29- Referring to FIG. 2A, the meta data as illustrated includes a checksum 210 for the block, a disk block number (DBN) 212 for the particular block and an embedded checksum 214 for the metadata field itself. In a conventional file system the DBN 212 may represent a physical data block address identifying a physical location where the block is located on disk;  column 4, line 58- FIG. 2A is a schematic block diagram overview of the structures in a filesystem and the organization of deduplicated blocks on a storage device. A user file buffer tree 207 (also referred to as a "user buffer tree") lays out the underlying organization of a file, metadata and the physical location of underlying data blocks; column 6, line 58- A match indicates that the requested data block is already in buffer cache and the corresponding buffer should be shared;)
  However Khona in view of Park does not clearly disclose:
receives the first data block from the second front-end node through the communication unit;  and controls the communication unit to send received first data block to the first front-end node.
   However YOON discloses:
- 54 -receives the first data block from the second front-end node through the communication unit;  and controls the communication unit to send received first data block to the first front-end node.  (YOON-[0013] Further, the distributed cache calculation controlling unit may be configured to: when the requested cache data is stored in the local cache, retrieve the requested cache data from the local cache to provide it to the application; and when the requested cache data is stored in the other nodes, request the node to send the cache data through the communication with it, receive the cache data from the node, and provide the cache data to the application.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of YOON to manage caches in a cache distributed environment that is capable of minimizing the network and disk accesses and improving the network processing efficiency (YOON, [0010], line 2)

   Regarding claim 8, Khona in view of Park in view of YOON discloses all of the features with respect to claim 6 as outlined above. Claim 8 further recites: wherein the processor when the first metadata information does not exist in the back-end cache: generates or loads a first data structure which is able to store the first metadata information, stores information of the first data block to the first data structure; and 4Response to Office Action Appl. No. 16/796,687 Atty. Dkt. No. 104089.0009US1 decides the first data structure as the first metadata information.  (Khona – Fig. 3; column 7, line 41- a failed match does not necessarily mean the requested data block is not already in buffer cache… column 7, line 50-  allocates a new buffer from buffer cache to hold the data block and metadata from the filesystem;  column 6, lines 15-34, e.g. line 25- If the hash of file reference pointer and FBN for the requested data block does not match a hash table entry then the file and data block were not recently cached…e.g.  line 31- Additional details and metadata on the cached buffers may be included in buffer headers 242a, 244a, 246a, 248a respectively; column 6, line 63- Buffer header 242b and buffer header 242c were generated so they could each share data block loaded in buffer 242. Likewise, buffer header 248b and buffer header 248c were also created when the requested data block hash matched another entry in the data block address hash table; column 5, line 3- File reference pointer 202 ( also referred to as an "inode") is an elementary data structure used in almost all filesystems to organize data blocks and related metadata;)
 
  Regarding claim 9, Khona in view of Park in view of YOON discloses all of the features with respect to claim 6 as outlined above. Khona in view of Park does not clearly disclose: wherein the processor controls the communication unit to send the first buffer cache data to the first front-end node, when the first buffer cache data exists in the back-end cache.
  However YOON discloses:
wherein the processor controls the communication unit to send the first buffer cache data to the first front-end node, when the first buffer cache data exists in the back-end cache. (YOON-[0013] Further, the distributed cache calculation controlling unit may be configured to: when the requested cache data is stored in the local cache, retrieve the requested cache data from the local cache to provide it to the application; and when the requested cache data is stored in the other nodes, request the node to send the cache data through the communication with it, receive the cache data from the node, and provide the cache data to the application.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of YOON to manage caches in a cache distributed environment that is capable of minimizing the network and disk accesses and improving the network processing efficiency (YOON, [0010], line 2)


  Regarding claim 10, Khona in view of Park in view of YOON discloses all of the features with respect to claim 6 as outlined above. Khona in view of Park does not clearly disclose: wherein the processor: controls the communication unit to send a request signal for the first data block to a disk when the first buffer cache data and the sharing information does not exist in the searched first metadata information; and controls the communication unit to send the first data block to the first front-end node when receiving the first data block from the disk.  
   However YOON discloses:
wherein the processor: controls the communication unit to send a request signal for the first data block to a disk when the first buffer cache data and the sharing information does not exist in the searched first metadata information; (YOON-[0013] Further, the distributed cache calculation controlling unit may be configured to: when the requested cache data is stored in the local cache, retrieve the requested cache data from the local cache to provide it to the application; and when the requested cache data is stored in the other nodes, request the node to send the cache data through the communication with it, receive the cache data from the node, and provide the cache data to the application; [0053], line 5- whether the key is present in the CDS indicator [0055] However, if the cache data corresponding to the key is not stored in the local cache, the distributed cache calculation controlling unit 150 searches the other nodes for the cache data (Block S510);)
and controls the communication unit to send the first data block to the first front-end node when receiving the first data block from the disk.  (YOON-[0013] Further, the distributed cache calculation controlling unit may be configured to: when the requested cache data is stored in the local cache, retrieve the requested cache data from the local cache to provide it to the application; and when the requested cache data is stored in the other nodes, request the node to send the cache data through the communication with it, receive the cache data from the node, and provide the cache data to the application;)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of YOON to manage caches in a cache distributed environment that is capable of minimizing the network and disk accesses and improving the network processing efficiency (YOON, [0010], line 2)

   Regarding claim 18, Khona in view of Park discloses all of the features with respect to claim 2 as outlined above. Khona in view of Park does not clearly disclose:
wherein the processor stores fifth - 57 -metadata information on a fifth data block in a memory of the back-end node when the fifth data block is cached out from the back-end cache.  
  However YOON discloses:
wherein the processor stores fifth - 57 -metadata information on a fifth data block in a memory of the back-end node when the fifth data block is cached out from the back-end cache.  (YOON, [0011], line 5- a cache distribution state view configured to have the record of location and state information about the first cache data stored in the local cash and second cache data stored in the other nodes in the distributed environment; a synchronization processing unit configured to synchronize the location and state information about the first and second cache data that are recorded in the cache distribution state view with those of the other nodes in the distributed environment [0073], line 1- at a receiver side, the following process is carried out in order to update information in the CDS indicator 106 based on the requested cache operation…For a REMOVE operation, if cache data has presented in a local cache, the cache data is deleted. A view is set up with <node, click, key, w> and then synchronization is carried out. [0039] State information on a state change that is necessarily generated in a unit cache entry is managed by the CDS indicator 106. The state of an entry to be recorded in the CDS indicator 106 may be recorded by the definition of, e.g., W(ritten) that denotes a state in which the entry is newly created; N( ear-copy) that denotes the value that is read (GET) from a remote node is created as a Near cache in a local node for reuse; and D( eleted) that means a deleted state.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of YOON to manage caches in a cache distributed environment that is capable of minimizing the network and disk accesses and improving the network processing efficiency (YOON, [0010], line 2)


   Regarding claim 19, Khona in view of Park in view of YOON discloses all of the features with respect to claim 18 as outlined above. Khona in view of Park does not clearly disclose: wherein the processor re-loads the fifth metadata information when the fifth data block is read again into the back-end node.  
   However YOON discloses:
wherein the processor re-loads the fifth metadata information when the fifth data block is read again into the back-end node.  (YOON, [0039] State information on a state change that is necessarily generated in a unit cache entry is managed by the CDS indicator 106. The state of an entry to be recorded in the CDS indicator 106 may be recorded by the definition of, e.g.,…N( ear-copy) that denotes the value that is read (GET) from a remote node is created as a Near cache in a local node for reuse; [0011], line 9- a synchronization processing unit configured to synchronize the location and state information about the first and second cache data that are recorded in the cache distribution state view with those of the other nodes in the distributed environment)   
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of YOON to manage caches in a cache distributed environment that is capable of minimizing the network and disk accesses and improving the network processing efficiency (YOON, [0010], line 2)

    Regarding claim 20, Khona in view of Park in view of YOON discloses all of the features with respect to claim 19 as outlined above. Claim 20 further recites: and records the fifth metadata information on the buffer header related to the fifth data block.  (Khona -column 6, line 31- Additional details and metadata on the cached buffers may be included in buffer headers 242a, 244a, 246a, 248a respectively.)  
  However Khona in view of Park does not clearly disclose: wherein, when the fifth metadata information is re-loaded, the processor:  recognizes the fifth metadata information when it recognizes that the fifth data block has been read into the back-end cache;   
   However YOON discloses:
wherein, when the fifth metadata information is re-loaded, the processor:  recognizes the fifth metadata information when it recognizes that the fifth data block has been read into the back-end cache; (YOON, [0039] State information on a state change that is necessarily generated in a unit cache entry is managed by the CDS indicator 106. The state of an entry to be recorded in the CDS indicator 106 may be recorded by the definition of, e.g.,…N( ear-copy) that denotes the value that is read (GET) from a remote node is created as a Near cache in a local node for reuse; [0011], line 9- a synchronization processing unit configured to synchronize the location and state information about the first and second cache data that are recorded in the cache distribution state view with those of the other nodes in the distributed environment)   
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of YOON to manage caches in a cache distributed environment that is capable of minimizing the network and disk accesses and improving the network processing efficiency (YOON, [0010], line 2)  



 Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khona (US 9,043,555 Bl)  in view of Park (US 10,949,424 B2) in view of Johnson (US 9,430,541 Bl)
 
   Regarding claim 13, Khona in view of Park discloses all of the features with respect to claim 1 as outlined above. Claim 13 further recites: wherein the processor: recognizes one or more front-end nodes which has stored the second data block using the second metadata information; (Khona , column 4, line 58- FIG. 2A is a schematic block diagram overview of the structures in a filesystem and the organization of deduplicated blocks on a storage device. A user file buffer tree 207 (also referred to as a "user buffer tree") lays out the underlying organization of a file, metadata and the physical location of underlying data blocks; column 6, line 58- A match indicates that the requested data block is already in buffer cache and the corresponding buffer should be shared; column 5, line 29- Referring to FIG. 2A, the meta data as illustrated includes a checksum 210 for the block, a disk block number (DBN) 212 for the particular block and an embedded checksum 214 for the metadata field itself. In a conventional file system the DBN 212 may represent a physical data block address identifying a physical location where the block is located on disk.)
    However Khona in view of Park does not clearly disclose:
controls the communication unit to send an invalidate signal that makes one or more front-end node invalidate the second block from front-end cache of each of the one or more front end nodes; and conducts updates on the second data block synchronously or asynchronously and controls the communication unit to send invalidate signals.  
   However Johnson discloses: 
controls the communication unit to send an invalidate signal that makes one or more front-end node invalidate the second block from front-end cache of each of the one or more front end nodes; and conducts updates on the second data block synchronously or asynchronously and controls the communication unit to send invalidate signals.   (Johnson, column 3, line 20- The data coordinator sends an invalidation command to nodes in the distributed system. The invalidation command causes the nodes to invalidate copies of the data element that are local to the nodes…line 30- The data coordinator updates the data element at the data coordinator, and unlocks the data element;; column 10, line 17- not all cohort caches need necessarily be updated simultaneously or substantially simultaneously, but could be updated at significantly different times.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of Johnson to maintain data coherency with data updating, even if system failures occur. (Johnson, column 2, line 64)


      Regarding claim 14, Khona in view of Park in view of Johnson discloses all of the features with respect to claim 13 as outlined above. Khona in view of Park does not clearly disclose: wherein the processor acts as the following when the update on the second data block is asynchronously done with - 56 -sending invalidate signals: conducts updates on the second data block;  recognizes whether the completion signal on the invalidate signals are received from all of one or more front-end nodes;  and sends an update completion signal on the second data block to the first front- end node when the completion signal on the invalidate signals are received from all of one or more front-end nodes.  
   However Johnson discloses:
wherein the processor acts as the following when the update on the second data block is asynchronously done with - 56 -sending invalidate signals: conducts updates on the second data block;  recognizes whether the completion signal on the invalidate signals are received from all of one or more front-end nodes;  and sends an update completion signal on the second data block to the first front- end node when the completion signal on the invalidate signals are received from all of one or more front-end nodes.  (Johnson, column 2, line 2- If all nodes acknowledge the invalidation command, the data coordinator updates the data element locally and unlocks the data element; column 10, line 17- not all cohort caches need necessarily be updated simultaneously or substantially simultaneously, but could be updated at significantly different times.) 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of Johnson to maintain data coherency with data updating, even if system failures occur. (Johnson, column 2, line 64)



Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khona (US 9,043,555 Bl) in view of Park (US 10,949,424 B2) in view of Jujjuri (US 2019/0042638)
 
   Regarding claim 16, Khona in view of Park discloses all of the features with respect to claim 1 as outlined above. Khona in view of Park does not clearly disclose: wherein the processor:  searches for third metadata information when a signal that a third data block has been invalidated from the first front-end node is received from the first front-end node; and deletes the first sharing information on the third data block from the third metadata information, wherein the first sharing information on the third data block indicates that the third data block is stored in the first front-end node. 
   However Jujjuri discloses: 
wherein the processor:  searches for third metadata information when a signal that a third data block has been invalidated from the first front-end node is received from the first front-end node; and deletes the first sharing information on the third data block from the third metadata information, wherein the first sharing information on the third data block indicates that the third data block is stored in the first front-end node. (Jujjuri, [0044], line 14- the catalog identifies metadata stored in the distributed storage and is usable by standby nodes (e.g., nodes 140) to locate the metadata stored in the distributed storage; [0045],line 2- The standby node may receive the notification in response to the active node updating the catalog to identify the metadata. In response to receiving the notification, in some embodiments, the standby node updates metadata [0042], line 5, The metadata may be indicative of a current state of the database… line 18- the second node updates the metadata by invalidating an entry in the cache in response to the record indicating that data in the entry has been replaced by the set of data; [0024], line 20- If data in a local cache is affected ( e.g., the value of a key-value pair has been updated or deleted), a standby node 140 may update the cache to reflect the modification of the data in storage 110 (e.g., by updating or invalidating a cache entry).) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of Jujjuri to maintain metadata coherency across nodes. (Jujjuri, [0017], line 2)

 
  Regarding claim 17, Khona in view of Park discloses all of the features with respect to claim 1 as outlined above. Khona in view of Park does not clearly disclose: wherein the processor updates fourth metadata information on a fourth data block based on the cache out signal, when the communication unit receives the cache out signal that indicates the fourth data block is cached out from the first front-end node from the first front-end node. 
    However Jujjuri discloses: 
wherein the processor updates fourth metadata information on a fourth data block based on the cache out signal, when the communication unit receives the cache out signal that indicates the fourth data block is cached out from the first front-end node from the first front-end node.  (Jujjuri, [0044], line 14- the catalog identifies metadata stored in the distributed storage and is usable by standby nodes (e.g., nodes 140) to locate the metadata stored in the distributed storage; [0045],line 2- The standby node may receive the notification in response to the active node updating the catalog to identify the metadata. In response to receiving the notification, in some embodiments, the standby node updates metadata [0042], line 5, The metadata may be indicative of a current state of the database… line 18- the second node updates the metadata by invalidating an entry in the cache in response to the record indicating that data in the entry has been replaced by the set of data; [0024], line 20- If data in a local cache is affected ( e.g., the value of a key-value pair has been updated or deleted), a standby node 140 may update the cache to reflect the modification of the data in storage 110 (e.g., by updating or invalidating a cache entry).)  
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of Jujjuri to maintain metadata coherency across nodes. (Jujjuri, [0017], line 2)


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Khona (US 9,043,555 Bl) in view of Park (US 10,949,424 B2)in view of YOON (US 2015/0248350) in further view of Johnson (US 9,430,541 Bl)

     Regarding claim 21, Khona in view of Park discloses all of the features with respect to claim 1 as outlined above. Claim 21 further recites:  wherein the processor: recognizes sixth metadata information corresponding to a sixth data block, (Khona ,column 5, line 1- Each indirect block 206 and data block 208 has appended to it metadata describing the respective block; column , line 29- the meta data as illustrated includes a checksum 210 for the block, a disk block number (DBN) 212 for the particular block and an embedded checksum 214 for the metadata field itself. In a conventional file system the DBN 212 may represent a physical data block address identifying a physical location where the block is located on disk)
recognizes at least one front-end node that stores the sixth data block in front- end cache based on the sixth metadata information, (Khona, column , line 29- the meta data as illustrated includes a checksum 210 for the block, a disk block number (DBN) 212 for the particular block and an embedded checksum 214 for the metadata field itself. In a conventional file system the DBN 212 may represent a physical data block address identifying a physical location where the block is located on disk)
    However Khona in view of Park does not clearly disclose:
controls the communication unit to send an invalidate signal on the sixth data block to at least one of the front-end nodes, and deletes the sixth metadata information from the back-end cache when a completion signal for the invalidate signal on the sixth data block is received from all of the front-end nodes.  
    However YOON discloses:
 controls the communication unit to send an invalidate signal on the sixth data block to at least one of the front-end nodes, (YOON, [0015] Further, the synchronization processing unit may be configured to: when there is a change in the cache data, inform the other nodes of the change in the cache data so that the other nodes reflect the change to their cache data; [0049], line 6- the distributed cache calculation controlling unit 150 requests the node 200 to send the cache data through the communication with it)
 and deletes the sixth metadata information from the back-end cache when a completion signal for the invalidate signal on the sixth data block is received from all of the front-end nodes.  (YOON, [0073], line 1- at a receiver side, the following process is carried out in order to update information in the CDS indicator 106 based on the requested cache operation…For a REMOVE operation, if cache data has presented in a local cache, the cache data is deleted. A view is set up with <node, click, key, w> and then synchronization is carried out; [0022] Further, the change in the cache data may be reflected to the cache distribution state views in the other nodes; [0039] State information on a state change that is necessarily generated in a unit cache entry is managed by the CDS indicator 106; [0065] In reply to the synchronization request, after completing the synchronization, the other nodes sends a synchronization acknowledge (Sync View Ack) to the node that has issued the synchronization instruction.)  
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park with the teaching of YOON to manage caches in a cache distributed environment that is capable of minimizing the network and disk accesses and improving the network processing efficiency (YOON, [0010], line 2)  
   However Khona in view of Park in view of YOON does not clearly disclose:  “invalidate signal” 
   However Johnson discloses: “invalidate signal”  (Johnson, column 2, line 2- If all nodes acknowledge the invalidation command, the data coordinator updates the data element locally and unlocks the data element; column 10, line 17- not all cohort caches need necessarily be updated simultaneously or substantially simultaneously, but could be updated at significantly different times.) 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khona in view of Park in view of YOON with the teaching of Johnson to maintain data coherency with data updating, even if system failures occur. (Johnson, column 2, line 64)

Claims 22- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Luniewski (US 2007/0143344)  in view of Park (US 10,949,424 B2) 

  Regarding claim 22, Luniewski discloses:  A front-end node of the cloud database system comprising: a front-end cache storing one or more data blocks; (Luniewski, [0012], line 6- to maintain a cache at a front-end cache server; ) - 58 -a communication unit ([0055], line 3- The computer system 120 comprises a … communications) interface 128, receiving data blocks related to select query from a back-end node; (Luniewski, [0045] In step 78, data is replicated from the shadow caching table at the back-end database server to the frontend caching table at the front-end database server; [0046], line 10 SELECT*FROM shadowCachingTable) 
and a processor (0055], line 3- The computer system 120 comprises a processor 122, ) storing the data block to the front-end cache when the data block has been decided to be stored in the front-end cache;  ( Luniewski [0046] In this way, if the data which is desired to be replicated from a data source at the back-end database server to a front-end caching table at a front-end database server cannot be selected using the SQL functionality provided by the replication component, a shadow caching table which matches the front-end caching table is created and the SQL language of the replication component can be used to replicate data from the shadow caching table to the front-end caching table, for example, as follows: SELECT*FROM shadowCachingTable. The exemplary SQL statement above selects all the data from a shadow caching table, called shadowCachingTable, for replication. [0049] In step 82, the front-end database server determines whether a query result can be computed based on only the data in the front-end caching table, and accesses the backend database server to retrieve any data needed to satisfy the query which is not contained in the front-end caching table to compute the query result.)
  However Luniewski does not clearly disclose:
an optimizer that decides if the data block is to be stored in the front-end cache or not based on a first condition, 7Response to Office Action Appl. No. 16/796,687 Atty. Dkt. No. 104089.0009US1wherein the first condition includes whether a type of scan is a table full scan or an index scan.  
    However Park discloses: 
an optimizer that decides if the data block is to be stored in the front-end cache or not based on a first condition, 7Response to Office Action Appl. No. 16/796,687 Atty. Dkt. No. 104089.0009US1wherein the first condition includes whether a type of scan is a table full scan or an index scan.   (Park, column 12, line 19-  when a bind peeking technique which is a technique in the related art is used, all execution plans may be fixedly determined as a value of a bind parameter which is first input. Under the assumption, in a case where the value of the bind parameter indicates that the gender is female, index scanning may be performed and in a case where the value of the bind parameter indicates that the gender is male, full scan may be performed; column 10, line 21- The first optimizer 405 may perform compiling optimization which is irrespective of the SQL. The first optimizer 405 performs at least one of the data flow analysis and the inter procedural analysis for the received query to obtain the range information for the bind parameter. The first optimizer 405 may obtain static value information for the bind parameter included in the query through the analyses; column 9, lines 49-67- The storage module 305 may store predetermined data stored in relation with execution of the task by the database server 120. The storage module 305 may manage or store a predetermined request related with processing of the data. For example, the storage module 305 may determine to store the data and the index table. Further, the storage module 305 may determine the storage locations for the data and/or the index table …Further, the storage module 305 may store a query processing result executed with respect to the execution plane according to the second compiling result. ) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Luniewski with the teaching of Park to achieve efficient optimization of a database application and also to prevent performance degradation in optimizing the database application, (Park, column 2, lines 35-39) and also to create an optimized execution plan for processing the query more efficiently, (Park, column 2, lines 27-28). 


     Regarding claim 23, Luniewski in view of Park discloses all of the features with respect to claim 22 as outlined above. Claim 23 further recites:
wherein the first condition further comprises: at least one of the following: a size of a target segment, level of filtering or access frequency.  (Luniewski,  [0039], e.g. line 6- front-end caching table is created based on an identified frequently accessed subset of data; [0008], line 4- This subset is typically specified via a query against the data source.)

   
  Regarding claim 24, Luniewski in view of Park discloses all of the features with respect to claim 22 as outlined above. Claim 24 further recites: the processor: searches a first data block from the front-end cache when receiving a request signal for the first data block from the back-end node; (Luniewski [0048] processing a query using the front-end caching table at the front-end database server and the shadow caching table at the back-end database server. In step 80, a query is received by the front-end database server.)
and send the first data block to the back-end node when the first data block exists in the front- end cache. (Luniewski [0049] In step 82, the front-end database server determines whether a query result can be computed based on only the data in the front-end caching table, and accesses the backend database server to retrieve any data needed to satisfy the query which is not contained in the front-end caching table to compute the query result.)


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Luniewski (US 2007/0143344) in view of Park (US 10,949,424 B2)  in view of YOON (US 2015/0248350) in view of Johnson (US 9,430,541 Bl) 

    Regarding claim 25, Luniewski in view of Park discloses all of the features with respect to claim 22 as outlined above. Luniewski in view of Park does not clearly disclose: wherein the processor: invalidates a third data block from the front-end cache when an invalidate signal for the third data block to be invalidated from the front-end cache is received from the back-end node, and controls the communication unit to send a completion signal for the invalidate signal that indicates that the third data block has been invalidated to the back-end node.  
      However YOON discloses:
wherein the processor: invalidates a third data block from the front-end cache when an invalidate signal for the third data block to be invalidated from the front-end cache is received from the back-end node, and controls the communication unit to send a completion signal for the invalidate signal that indicates that the third data block has been invalidated to the back-end node.  (YOON, [0073], line 1- at a receiver side, the following process is carried out in order to update information in the CDS indicator 106 based on the requested cache operation…For a REMOVE operation, if cache data has presented in a local cache, the cache data is deleted. A view is set up with <node, click, key, w> and then synchronization is carried out; [0022] Further, the change in the cache data may be reflected to the cache distribution state views in the other nodes; [0039] State information on a state change that is necessarily generated in a unit cache entry is managed by the CDS indicator 106; [0065] In reply to the synchronization request, after completing the synchronization, the other nodes sends a synchronization acknowledge (Sync View Ack) to the node that has issued the synchronization instruction.)  
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Luniewski in view of Park with the teaching of YOON to manage caches in a cache distributed environment that is capable of minimizing the network and disk accesses and improving the network processing efficiency (YOON, [0010], line 2)  
   However Luniewski in view of Park in view of YOON does not clearly disclose:  “invalidate signal” 
   However Johnson discloses: “invalidate signal”  (Johnson, column 2, line 2- If all nodes acknowledge the invalidation command, the data coordinator updates the data element locally and unlocks the data element; column 10, line 17- not all cohort caches need necessarily be updated simultaneously or substantially simultaneously, but could be updated at significantly different times.) 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Luniewski in view of Park in view of YOON with the teaching of Johnson to maintain data coherency with data updating, even if system failures occur. (Johnson, column 2, line 64)


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Luniewski (US 2007/0143344) in view of Park (US 10,949,424 B2) in view of YOON (US 2015/0248350) in view of Johnson (US 9,430,541 Bl) in further view of  He (US 2018/0081767)

   Regarding claim 26, Luniewski in view of Park in view of YOON in view of Johnson discloses all of the features with respect to claim 25 as outlined above. Luniewski in view of YOON in view of Johnson does not clearly disclose: wherein the processor switches the state of the third data block to CR (Consistent Read) state which is stored in the front-end - 59 -cache as a current state when invalidating the third data block from the front-end cache.  
  However He discloses:
wherein the processor switches the state of the third data block to CR (Consistent Read) state which is stored in the front-end - 59 -cache as a current state when invalidating the third data block from the front-end cache.  (He , [0011], line 12-If a query is processed with a query SCN between the first SCN and the second SCN, then the invalidity data would still identify both item X and item Y as invalid, even though only item X was invalid as of the query SCN. Queries that have been assigned SCNs that are older than the SCN of the invalidity data of an IMCU are referred to herein as past-state consistent- read queries.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Luniewski in view of Park in view of YOON in view of Johnson with the teaching of He to reduce or eliminate the overhead associated with converting temporal clones to row identifiers in order to identify which items in an IMCU are invalid. (He, [0021])


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Luniewski (US 2007/0143344) in view of Park (US 10,949,424 B2) in view of YOON (US 2015/0248350)

   Regarding claim 27, Luniewski in view of Park discloses all of the features with respect to claim 22 as outlined above. Luniewski in view of Park does not clearly disclose: the processor: recognizes a fourth data block when cached out from the front-end cache, controls the front-end cache to cache out the fourth data block from the front- end cache,  and controls the communication unit to send the cache out signal which indicates that the fourth data block has been cached out from the front-end cache to the back-end node. 
   However YOON discloses:
the processor: recognizes a fourth data block when cached out from the front-end cache, controls the front-end cache to cache out the fourth data block from the front- end cache,  and controls the communication unit to send the cache out signal which indicates that the fourth data block has been cached out from the front-end cache to the back-end node.  (YOON, [0011], line 5- a cache distribution state view configured to have the record of location and state information about the first cache data stored in the local cash and second cache data stored in the other nodes in the distributed environment; a synchronization processing unit configured to synchronize the location and state information about the first and second cache data that are recorded in the cache distribution state view with those of the other nodes in the distributed environment [0073], line 1- at a receiver side, the following process is carried out in order to update information in the CDS indicator 106 based on the requested cache operation…For a REMOVE operation, if cache data has presented in a local cache, the cache data is deleted. A view is set up with <node, click, key, w> and then synchronization is carried out. [0039] State information on a state change that is necessarily generated in a unit cache entry is managed by the CDS indicator 106. The state of an entry to be recorded in the CDS indicator 106 may be recorded by the definition of, e.g., W(ritten) that denotes a state in which the entry is newly created; N( ear-copy) that denotes the value that is read (GET) from a remote node is created as a Near cache in a local node for reuse; and D( eleted) that means a deleted state.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Luniewski in view of Park with the teaching of YOON to manage caches in a cache distributed environment that is capable of minimizing the network and disk accesses and improving the network processing efficiency (YOON, [0010], line 2)





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166